Citation Nr: 1416764	
Decision Date: 04/15/14    Archive Date: 04/24/14

DOCKET NO.  13-25 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri



THE ISSUE

Entitlement to service connection for left ear hearing loss.



REPRESENTATION

Appellant represented by:	Missouri Veterans Commission



ATTORNEY FOR THE BOARD

J. Connolly, Counsel



INTRODUCTION

The appellant served on active duty for training (ADT) in the National Guard from April 11, 1976 to July 17, 1976

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.


FINDING OF FACT

Left ear hearing loss is not attributable to service.  


CONCLUSION OF LAW

Service connection for left ear hearing loss is not warranted.  38 U.S.C.A. §§ 101, 106, 1101, 1131 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304, 3.385 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).  

This matter was filed as a fully developed claim (FDC) pursuant to Secretary of Veterans Affairs Eric K. Shinseki's program to expedite VA claims.  Under this framework, a claim is submitted in a "fully developed" status, limiting the need for VA to further develop the claim and thereby allowing VA to adjudicate the claim on an expedited basis.  When filing a fully developed claim, a claimant agrees to submit all evidence relevant and pertinent to his claim, other than service treatment records (STRs) and treatment records from VA medical centers, which will be obtained by the VA.  Under certain circumstances, additional development may still be required prior to the adjudication of the claim, such as obtaining additional records and providing a VA medical examination to the claimant.  New evidence submitted after a rating decision is issued but within the one-year period following submission of a claim can be considered, although such consideration precludes the claimant's continued participation in the FDC process.  See VA Form 21-526EZ.

The notice that accompanies the FDC form informs the claimant of what evidence is required to substantiate a claim for service connection and of the claimant's and VA's respective duties for obtaining evidence.  The notice also provides information on how VA assigns disability ratings in the event that service connection is established.  See VA Form 21-526EZ.  Thus, the notice that is part of the FDC form submitted by the claimant satisfies the VCAA duty to notify.  

Furthermore, the Board finds that there has been compliance with the assistance provisions set forth in the law and regulations.  Here, the claimant's service treatment records (STRs) have been obtained and associated with the record, to the extent possible.  According to a May 2013 Memorandum, there is a formal finding of unavailability of service treatment records for the Army National Guard.  Thus, despite VA's attempts, these records are incomplete.  No other pertinent records have been identified by the claimant.  The Veteran was also provided with a VA examination which contains a description of the history of the disability at issue; documents and considers the relevant medical facts and principles; and provides an opinion regarding the etiology of the claimant's claimed condition.  VA's duty to assist with respect to obtaining relevant records and examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

In summary, the Board finds that it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence he should submit to substantiate the claim.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the claimant).

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred during ADT, or injuries suffered during inactive duty training (IDT) to include when a cardiac arrest or a cerebrovascular accident occurs during such training.  See 38 U.S.C.A. §§  101(24), 106.  Reserve and National Guard service generally means ADT and IDT.  ADT is full time duty for training purposes performed by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  IDT includes duty, other than full-time duty, performed for training purposes by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).  Active military service includes active duty, any period of ADT during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of IDT during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training.  38 U.S.C.A. § 1106; 38 C.F.R. § 3.6(a).  

Generally, an individual who has only Reserve or National Guard service (ADT or IDT with no active duty) is not a veteran as legally defined.  In the service connection context, for example, this means that the presumption of soundness upon entry into service and the presumptive service connection provisions of 38 C.F.R. § 3.307, applicable to active duty, would not apply to ADT or IDT.  38 U.S.C.A. §§ 1111, 1112, 1137; 38 C.F.R. § 3.307.  Thus, service connection on a presumptive basis is not available where the only service performed is ADT or IDT.  See Biggins v. Derwinski, 1 Vet. App. 474, 476-78 (1991).

Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

With regard to hearing loss, hearing loss disability is defined by regulation.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The United States Court of Appeals for Veterans Claims (Court) has held that "the threshold for normal hearing is from 0 to 20 dB [decibels], and higher threshold levels indicate some degree of hearing loss."  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court, in Hensley, 5 Vet. App. 155 (1993), indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a relationship between the Appellant's service and his current disability.  

Reasonable doubt concerning any matter material to the determination is resolved in the Appellant's favor.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

The available service treatment records include the separation examination from the Appellant's period of ADT, but an audiogram was not provided.  However, the Appellant completed a Report of Medical History at which time he specifically denied having any hearing loss or other ear trouble.  A subsequent August 1980 periodic examination did not show hearing loss within the meaning of 38 C.F.R. § 3.385.  

In May 2012, the Appellant was afforded a VA examination which showed that he has left ear hearing loss per 38 C.F.R. § 3.385.  The examiner noted that the Appellant was a combat engineer in the Army National Guard until 1980, with a period of ADT from April to July 1976.  He used hearing protection and was not in combat.  The only audiogram of record (1980) indicated normal hearing bilaterally with no complaints of hearing loss.  Therefore, the examiner concluded that the Appellant left the military with normal hearing.  The Appellant stated that he had a bout of left ear pain and hearing loss in 1997.  The pain went away, but the hearing did not return.  The Appellant stated that he did not seek medical attention at that time.  The examiner opined that it is less likely as not that the left ear hearing loss  was caused by military noise exposure and more likely due to a sudden medical episode in 1997 that was not diagnosed.  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors: whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case; whether the medical expert provided a fully articulated opinion; and whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ( "[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  In this case, the examiner was aware of the Appellant's medical history, provided a fully articulated opinion, and also furnished a reasoned analysis.  The Board therefore attaches significant probative value to this opinion, and the most probative value in this case, as it is well reasoned, detailed, consistent with other evidence of record, and included an access to the accurate background of the Veteran.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).

In this case, the Appellant is competent to report that he has difficulty hearing and that he was exposed to loud noises during his military service.  However, nothing in the record demonstrated that he has received any special training or acquired any medical expertise in evaluating and determining causal connections for the claimed left hearing loss condition.  Therefore, the medical opinion in this case is more probative regarding the causation question.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Further, and as noted, the VA examiner fully considered both the report of noise exposure, the normal 1980 audiogram, and the Appellant's own report of a bout of ear pain and hearing loss in 1997.  In addition, the 1976 Report of Medical History reflected a specific denial of hearing loss made by the Appellant when he finished his period of ADT.  Based on a review of the record, examination of the Appellant, the history, and medical expertise, the examiner opined that there was no nexus between current left ear hearing loss and military service.  Accordingly, since the most probative evidence establishes that there is no etiological connection between current left ear hearing loss and military service, and since this conclusion is supported by the record, service connection is not warranted.  


ORDER

Service connection for left ear hearing loss is denied.  

____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


